Major General Thomas S. Bishop   Opinion No. C-679
Adjutant General of Texas
Box 5218 - West Austin Station   Re:   Whether the fifteen (15)
Austin, Texas                          day leave of absence‘aliowed
                                       to public officers and employ-
                                       ees by Section 7(a) of Article
                                       5765 for purposes of military
                                       service training or duty is
                                       dependent upon such training
                                       or duty being for a period of
                                       f lfteen consecutive days, and
Dear Sir:                              related question.
          Your letter dated April 11, 1966, requesting an opinion
of this office reads, in part, as follows:
            1,. . .

         "Annual military training of the National
    Guard in the past was normally completed during
    a 15 consecutive day encampment period known as
    tsummer camp O1 Training methods and procedures
    of the National Guard have changed whereby the
    total annual military training of personnel is
    not always completed during a consecutive 15
    day period. In many cases the 15 day annual
    active duty military training is perPormed by
    personnel a day at a time throughout the year.
          "Your opinion is respectfully requested con-
     cerning the following specific questions in con-
     nection with Article 5765, Section 7(a), Texas
     Revised Civil Statutes:
          "(1) Do the provisions of Section 7(a)
     Article 5765 mean that entitlement of fifteen (15)
     days military leave Is based on fifteen (15) con-
     secutive days only or does it mean that members
     of the State Military Forces, or members of re-
     serve components of the Armed Forces who art or-
     dered to duty by proper authority on non-conse-
     cutive days are entitled to fifteen (15) days
     total?
                            =3267-
Major General,Thomas S. Bishop, page 2 (C-679 )


         "(2) If the answer to question one is that
    members of the State Military Forces or members
    of reserve components of the Armed Forces who are
    ordered to duty by proper authority on non-cocse-
    cutive days are entitled to fifteen (15) days
    total military leave, does this mean fifteen
    calendar days, or Piftttn working days?"
          House Bill 410, Acts 59th Legislature, Regular Session
1965, Ch. 690, p. 1601, codified as Section 7(a) of Article 5765,
Vernon's Civil Statutes, reads as follows:
         "Section 7. (a) All officers and employees
    of the State of Texas and of any county or politi-
    cal subdivision thereof, including municipalities,
    who shall be members of the State Military Forces,
    or members of any of the Reserve Components of the
    Armed Forces, shall be entitled to leave of absence
    Prom their respective duties without loss of time
    or efficiency rating or vacation time or salary
    on all days during which they shall be engaged in
    authorized training or duty ordered or authorized
    by roper authority, for not to exceed fifteen
    (157 daY s 1n any one calendar year."
          In answer to your first question, it is our opinion
that the provisions of Section 'p(a)of Article 5765, Vernon's
Civil Statutes, mean that members of the State Military Forces,
or members of reserve components of the Armed Forces who are
ordered to duty by proper authority on non-consecutive days are
entitled to PiPteen (15) days total. Rote that in neither the
new Section 7(a) of Article 5765, Vernon's Civil Statutes, nor
in repealed Article 5769b-1, Vernon's Civil Statutes, is there
used the word "consecutive". The Legislature is presumed to
have acted carefully, deliberately, intelligently, openly and
purposefully in the choice OP the language used, especially
after similar language has been earlier interpreted. See 53
Tcx.Jur.2d 270, Statutes, Sec. 181.
          Prior to the enactment of House Bill 410, Acts of the
59th Legislature, Regular Session, the Legislature in addition
to providing leave for the normal fifteen day encampment period,
known as summer camp, also authorized leave without loss OP time
or efficiency rating or vacation time or salary on all days of
special occasion such as parades and on all days of emergencies
such as Hurricane Carla, without limitation, Attorney General's
Opinion c-118, 1963. The 1965 Amendment combined these authorized
leaves, but limited the authorized leaves to a period "not to
exceed fifteen (15) days in any one calendar year."
                             -3268-
                  ‘
,~.-         -


 .‘!,




        Major General Thomas S. Bishop, page 3 (C-679~)

                  All language and every part of a statute should be
        given effect if reasonably possible and pursuant to this rule,
        a court that Is called upon to interpret a statute will consider,
        examine, read and review the act in its entirety and will act
        to harmonize all of its parts accordin to the evident intent
        of the Legislature. Banks v. State, 28 Tex. 644 (1866);  Eddins-
        Walcher Butane Company v. Calvert, 156 Tex. 587, 298 S.W.2?
        (1957). 53 Tex Jur.2d 227 Statutfr?Set 159. Applying this
        rule oh construction, it ii noted that the courts of this State
        have consistently construed statutes liberally in favor of
        patriotic service and are loath to penalize State employees
        who perform such services. The Legislature has often evidenced
        its spirit and intent to encourage such military participation
        and prior Attorney General's opinions have reflected this over-
        all position. Attorney General's Opinions c-118
        (19621, V-1228 (lg51), v-1062 (lg50), and O-2426
                  Reading the statute as a whole and following the rules
        of statutory construction-set out above, it is noted that all
        officers and employees of the State, county, or political sub-
        divisions should be entitled to leave "without loss of time. . .
        on all days during which they should be engaged in authoriz$d
        training or duty ordered or authorized by proper authority.
        Leave without loss of time, however, is limited to a Eeriod
        "not to exceed fifteen days in any one calendar year.    Thus
        the Legislature has combined the previous two different types
        of leaves without loss of time. Therefore, if an individual
        is on authorized training on a Sunday or legal holiday, or any
        other day not a working day, there is no lose of time due to
        the training period. On the other hand, if an officer or employee
        is on authorized duty on a working day, there 'is "loss of time.
        The fifteen day limitation,,therefore, applies to those days
        during which there is "loss of time" and the fifteen day limita-
        tion constitutes P!Pteen working days nthtr than Plftten calendar
        days,
                                                                            -,
                   You are, therefore, advietd that the Piftttn day
        limitation  for leave of absence without loss OP time or
        efficiency rating or vacation time or salary, allowed to
        public officers and employees by the provisions oP Subdivision
        (a) of Section 7 of Article 5765, Vernon's Civil Statutes,
        for purposes of military service training or duty, relates
        to working and not consecutive days.

                                     SUHUARY
                  The fifteen (15) day leave of absence allowed to
             public officers and employees by Section 7(a) of
                                     =3269-
Major General Thomas S. BishoQ, Qage 4   (C-679     )


      Article  5765, Vernon's Civil Statutes, for purposes
      of military service training or duty is not dependent
      upon such training or duty being for a period of
      fifteen (15) coneecutive  days. Members of the State
      Military  Forces or members of reserve components of
      the Armed Forces who are ordered to duty by proper
      authority on non-consecutive days are entitled to
      fifteen (15) days total. Moreover, the aforemen-
      tioned fifteen (15) days relate to working not cal-
      endar days;
                                         Very truly yours,
                                         WAGGONER CARR
                                         Attorney General




                                         z        John Reeves
                                                  Assistant



                                                  Alan Minter
                                                  Assistant

APPROVED   :
OPINION COMMITTEE
W. V. Geppert, Chairman
J. C. Davis
Malcolm Quick
Kerns Taylor

APPROVED FOR THE ATTORNEY GENERAL
By: T. B. Wright




                              -3270-